Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 1 of 24 PageID #: 267




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 FG SRC LLC,

          Plaintiff,                                Case No. 1:20-cv-00601-LPS

 v.                                                 JURY TRIAL DEMANDED

 XILINX, INC.,

          Defendant.


 PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff FG SRC LLC (“SRC”) files this First Amended Complaint for Patent

Infringement (“First Amended Complaint”) against Defendant Xilinx, Inc. (“Defendant” or

“Xilinx”). Plaintiff alleges as follows:

                                 I. NATURE OF THE ACTION

      1. This is an action for infringement of U.S. Patent Nos. 7,149,867 (the “’867 patent”) and

9,153,311 (the “’311 patent”).

      2. SRC is a limited liability company incorporated in Delaware and is the successor to SRC

Computers, LLC (“SRC Computers”).

      3. Xilinx, Inc. is a Delaware corporation with its principal place of business located at 2100

Logic Drive, San Jose, California 95154.

                                        II. JURISDICTION

      4. This action arises under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This is a patent infringement lawsuit, over

which this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 1
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 2 of 24 PageID #: 268




   5. This Court has general and specific personal jurisdiction over Defendant because it is

present in and transacts and conducts business in and with residents of this District and the

State of Delaware. Defendant is incorporated in the State of Delaware and has conducted and

does conduct business therein. Defendant has purposefully and voluntarily availed itself of the

privileges of conducting business in the United States and the State of Delaware by

continuously and systematically placing goods into the stream of commerce through a

distribution channel with the expectation that they will be purchased by consumers in

Delaware. Plaintiff’s causes of action arise directly from Defendant’s business contacts and

other activities in the State of Delaware.

   6. Upon information and belief, Defendant has committed acts of infringement in this

District giving rise to this action and does business in this District, including making sales

and/or providing services and support for its customers in this District. Defendant purposefully

and voluntarily sold one or more of its infringing products with the expectation that they

would be purchased by consumers in this District. These infringing products have been and

continue to be purchased by consumers in this District.

                                             III.VENUE

   7. Venue is proper as to Defendant under 28 U.S.C. § 1400(b) in that Defendant is

incorporated in Delaware and, therefore, resides in this District. TC Heartland LLC v. Kraft

Foods Grp. Brands LLC, 137 S. Ct. 1514, 1521 (2017).

                  IV. FG SRC LLC AND DEFENDANT’S PRODUCTS

A. FG SRC LLC

   8. SRC Computers was co-founded by Seymour R. Cray, Jim Guzy, and Jon Huppenthal

in 1996 to produce unique high-performance computer systems using Intel’s Merced

microprocessor.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 2
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 3 of 24 PageID #: 269




   9. SRC is the successor to SRC Computers.

   10. Jim Guzy is a co-founder of Intel Corporation and served on Intel’s board for 38 years.

   11. Mr. Guzy was named to Forbes Midas List, which surveys the top tech deal makers in

the world, in 2006 and 2007.

   12. Seymour Cray was an American electrical engineer and supercomputer architect who

designed a series of computers that were the fastest in the world for decades.

   13. Mr. Cray has been credited with creating the supercomputing industry.

   14. Unfortunately, Mr. Cray died shortly after founding SRC Computers.

   15. But his legacy was carried on by Jon Huppenthal and a talented team of engineers that

worked with Mr. Cray and Mr. Huppenthal for decades.

   16. SRC Computers’ focus was creating easy-to-program, general-purpose reconfigurable

computing systems.

   17. In early 1997, Mr. Huppenthal and his team realized that the microprocessors of the

day had many shortcomings relative to the custom processing engines that they were used to.

   18. As a result, they decided to incorporate dedicated processing elements built from Field

Programmable Gate Arrays (“FPGAs”) and that idea quickly evolved into a novel system

combining reconfigurable processors and Central Processing Units (“CPUs”).

   19. SRC Computers’ heterogenous system had 100x performance, 1/50th of the operating

expense, 1/100th of the power usage, and required 1/500th of the space of more traditional

computer systems.

   20. SRC Computers’ proven systems are used for some of the most demanding military

and intelligence applications, including the simultaneous real-time processing and analysis of




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 3
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 4 of 24 PageID #: 270




radar, flight and mission data collected from a variety of aerial vehicles in over 1,000 successful

counter-terrorism and counter-insurgency missions for the U.S. Department of Defense.

   21. SRC Computers offered its first commercial product in 2015 called the Saturn 1 server.

   22. The Saturn 1 was 100 times faster than a server with standard Intel microprocessors

while using one percent of the power.

   23. The Saturn 1 was designed to be used in HP’s Moonshot server chassis for data centers.

   24. SRC Computers has had over 30 U.S. patents issued for its innovative technology.

   25. SRC Computers’ patent portfolio covers numerous aspects of reconfigurable computing

and has more than 2,090 forward citations.

   26. In February 2016, SRC Computers restructured into three new entities: a corporate

parent FG SRC LLC, an operating company DirectStream, LLC (“DirectStream”), and a

licensing entity SRC Labs, LLC (“SRC Labs”).

B. Accused Products

   27. In this First Amended Complaint, Plaintiff accuses the following Xilinx products

(collectively “’867 Accused Products”) of infringing the ’867 patent. For clarity, accused

product families are listed, as are exemplary device names and/or part numbers or part

number prefixes.

 Product Family            Exemplary Device Names             Exemplary Part Numbers
                                                              and/or Part Number Prefixes
 Alveo accelerator         U25, U200, U250, U280
 cards
 Kintex UltraScale+        KCU116
 Evaluation Kit
 Virtex UltraScale+        VCU118
 Evaluation Kit
 Zynq UltraScale+          ZCU102, ZCU104, ZCU106,
 Evaluation Kits and       ZCU111, ZCU208, ZCU216,
 Characterization Kits     ZCU1275, ZCU1285



PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 4
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 5 of 24 PageID #: 271




Product Family          Exemplary Device Names    Exemplary Part Numbers
                                                  and/or Part Number Prefixes
Kintex UltraScale       KCU105
Evaluation Kit
Virtex UltraScale       VCU108
Evaluation Kit
Virtex-7 Evaluation     VC707, VC709
Kits and Connectivity
Kits
Zynq-7000 Evaluation    ZC702, ZC706
Kits
Kintex UltraScale+      KU3P, KU5P, KU9P,
FPGA devices            KU11P, KU13P, KU15P
Virtex UltraScale+      VU3P, VU5P, VU7P, VU9P,
FPGA devices            VU11P, VU13P, VU19P,
                        VU27P, VU29P, VU31P,
                        VU33P, VU35P, VU37P,
                        VU45P, VU47P
Zynq UltraScale+        ZU2CG, ZU3CG, ZU4CG,
MPSoC: CG devices       ZU5CG, ZU6CG, ZU7CG,
                        ZU9CG
Zynq UltraScale+        ZU2EG, ZU3EG, ZU4EG,
MPSoC: EG devices       ZU5EG, ZU6EG, ZU7EG,
                        ZU9CG, ZU11EG, ZU15EG,
                        ZU17EG, ZU19EG
Zynq UltraScale+        ZU4EV, ZU5EV, ZU7EV
MPSoC: EV devices
Zynq Ultrascale+        ZU21DR, ZU25DR,
RFSoC devices           ZU27DR, ZU28DR,
                        ZU29DR, ZU39DR,
                        ZU43DR, ZU46DR,
                        ZU47DR, ZU48DR,
                        ZU49DR
Kintex UltraScale       KU025, KU035, KU040,
FPGA devices            KU060, KU085, KU095,
                        KU115
Virtex UltraScale       XCVU065, XCVU080,
FPGA devices            XCVU095, VCVU125,
                        XCVU160, XCVU190,
                        XCVU440
Spartan 7-Series                                  XC7S6, XC7S15, XC7S25,
FPGA devices                                      XC7S50, XC7S75, XC7S100
Artix 7-Series FPGA                               XC7A12T, XC7A15T,
devices                                           XC7A25T, XC7A35T,
                                                  XC7A50T, XC7A75T,
                                                  XC7A100T, XC7A200T


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 5
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 6 of 24 PageID #: 272




 Product Family           Exemplary Device Names            Exemplary Part Numbers
                                                            and/or Part Number Prefixes
 Kintex 7-Series FPGA                                       XC7K70T, XC7K160T,
 devices                                                    XC7K325T, XCE7K325T,
                                                            XC7K355T, XCE7K355T,
                                                            XC7K410T, XCE7K410T,
                                                            XC7K420T, XCE7K420T,
                                                            XC7K480T, XCE7K480T
 Virtex 7-Series FPGA                                       XC7V585T, XCE7V585T,
 devices                                                    XC7V2000T, XC7VX330T,
                                                            XCE7VX330T, XC7VX415T,
                                                            XCE7VX415T, XC7VX485T,
                                                            XCE7VX485T, XC7VX550T,
                                                            XCE7VX550T, XC7VX690T,
                                                            XCE7VX690T, XC7VX980T,
                                                            XCE7VX980T, XCVX1140T,
                                                            XC7VH580T, XC7VH870T
 Zynq-7000 SoC            Z-7007S, Z-7012S, Z-7014S,        XC7Z007S, XC7Z012S,
 devices                  Z-7010, Z-7015, Z-7020, Z-        XC7Z014S, XC7Z010,
                          7030,                             XC7Z015, XC7Z020, XC7Z030,
                          Z-7035, Z-7045, Z-7100            XC7Z035, XC7Z045,
                                                            XC7Z100

   28. In this First Amended Complaint, Plaintiff accuses the ’867 Accused Products and the

U30 Alveo accelerator card of infringing the ’311 patent (collectively “’311 Accused

Products”).

   29. Each of the ’867 Accused Products includes an FPGA.

   30. Each of the ’311 Accused Products includes an FPGA.

   31. In contrast to a purpose-built chip which is designed with a single function in mind and

then hardwired to implement it, an FPGA is more flexible.

   32. An FPGA can be programmed in the field, after it has been plugged into a socket on a

PC board.

   33. FPGAs are based around a matrix of configurable logic blocks (“CLBs”) connected via

programmable interconnects.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 6
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 7 of 24 PageID #: 273




    34. FPGAs can be reprogrammed to desired application or functionality requirements after

manufacturing. This feature distinguishes FPGAs from Application Specific Integrated

Circuits (“ASICs”), which are custom manufactured for specific design tasks.

    35. Today’s FPGAs easily push the 500 MHz performance barrier.

    36. Programming an FPGA is a matter of connecting CLBs to create the desired logical

functions (AND, OR, XOR, and so forth) or storage elements (flip-flops and shift registers).

    37. Unlike a CPU which is primarily serial (with a few parallel elements) and has fixed-size

instructions and data paths (typically 32 or 64 bit), an FPGA can be programmed to perform

many operations in parallel, and the operations themselves can be of almost any width, large

or small.

    38. The highly parallelized model in FPGAs is ideal for building custom accelerators to

process compute-intensive problems.

    39. An FPGA has the potential to provide a 30x or greater speedup to many types of

genomics, seismic analysis, financial risk analysis, big data search, and encryption algorithms

and applications.

    40. The Alveo U200 provides up to 90x higher performance than CPUs on key workloads

at 1/3 the cost. See https://www.xilinx.com/publications/product-briefs/alveo-product-

brief.pdf.

    41. The Alveo U280 provides up to 3,000 times higher throughput than CPUs on key

workloads such as Key-Value-Store. See https://www.xilinx.com/publications/product-

briefs/alveo-u280-product-brief.pdf.

    42. Defendant’s customers can use FPGAs to accelerate its applications more than 30x

when compared with servers that use CPUs alone.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 7
    Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 8 of 24 PageID #: 274




      43. The speed increases referenced in the prior four paragraphs are a result of the FPGAs

handling compute-intensive, deeply pipelined, hardware-accelerated operations, which also

allows for highly parallelized computing.

                                 V. MARKING AND NOTICE

A. Marking and Constructive Notice to Defendant.

      44. SRC Computers complied with 35 U.S.C. § 287 by (i) placing the required notice on all,

or substantially all, of its products made, offered for sale, sold, or imported into the United

States, or (ii) providing actual notice to Defendant.

      45. For example, SRC Computers placed notices such as the following on all, or

substantially all, of its products since at least February 19, 2013:1




1

E.g.,https://web.archive.org/web/20100930014237/http://www.srccomp.com/techpubs/pat
entedtech.asp.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 8
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 9 of 24 PageID #: 275




   46. The website listed in the notice, WWW.SRCCOMP.COM/

TECHPUBS/PATENTEDTECH.ASP, stated the following:




   47. The website also listed at least the following patents since September 30, 2010. The ’867

patent, asserted in this case, is highlighted:

 Patent #     Patent Title
              System and method for dynamic priority conflict resolution in a multi-processor
 6,026,459
              computer system having shared memory resources
              Multiprocessor computer architecture incorporating a plurality of memory
 6,076,152
              algorithm processors in the memory subsystem
              Multiprocessor computer architecture incorporating a plurality of memory
 6,247,110
              algorithm processors in the memory subsystem
              Split directory-based cache coherency technique for a multi-processor computer
 6,295,598
              system
              Multiprocessor with each processor element accessing operands in loaded input
 6,339,819
              buffer and forwarding results to FIFO output buffer
           System and method for accelerating web site access and processing utilizing a
 6,434,687 computer system incorporating reconfigurable processors operating under a single
           operating system image
              System and method providing cache coherency and atomic memory operations in
 6,356,983
              a multiprocessor computer architecture
              System and method for semaphore and atomic operation management in a
 6,594,736
              multiprocessor



PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 9
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 10 of 24 PageID #: 276




            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,627,985
            elements
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,781,226
            elements
6,836,823 Bandwidth enhancement for uncached devices
6,941,539 Efficiency of reconfigurable hardware
            Multiprocessor computer architecture incorporating a plurality of memory
6,961,841
            algorithm processors in the memory subsystem
6,964,029 System and method for partitioning control-dataflow graph representations
            Process for converting programs in high-level programming languages to a
6,983,456
            unified executable for hybrid computing platforms
            System and method for providing an arbitrated memory bus in a hybrid
6,996,656
            computing system
            Computer system architecture and memory controller for close-coupling within a
7,003,593
            hybrid processing system utilizing an adaptive processor interface port
            System and method for explicit communication of messages between processes
7,124,211
            running on different nodes in a clustered multiprocessor system
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,126,214
            elements
7,134,120 Map compiler pipelined loop structure
            System and method of enhancing efficiency and utilization of memory bandwidth
7,149,867
            in reconfigurable hardware
            Interface for integrating reconfigurable processors into a general purpose
7,155,602
            computing system
            Debugging and performance profiling using control-dataflow graph
7,155,708
            representations with reconfigurable hardware emulation
            Interface for integrating reconfigurable processors into a general purpose
7,167,976
            computing system
            Switch/network adapter port coupling a reconfigurable processing element to one
7,197,575
            or more microprocessors for use with interleaved memory controllers
            Multi-adaptive processing systems and techniques for enhancing parallelism and
7,225,324
            performance of computational functions
            Multiprocessor computer architecture incorporating a plurality of memory
7,237,091
            algorithm processors in the memory subsystem
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,282,951
            elements
            System and method for converting control flow graph representations to control-
7,299,458
            dataflow graph representations


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 10
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 11 of 24 PageID #: 277




             Switch/network adapter port for clustered computers employing a chain of multi-
 7,373,440
             adaptive processors in a dual in-line memory module format
             Reconfigurable processor element utilizing both coarse and fine grained
 7,406,573
             reconfigurable elements
             Switch/network adapter port for clustered computers employing a chain of multi-
 7,421,524
             adaptive processors in a dual in-line memory module format
             Switch/network adapter port incorporating shared memory resources selectively
 7,424,552
             accessible by a direct execution logic element and one or more dense logic devices
             Switch/network adapter port coupling a reconfigurable processing element to one
 7,565,461
             or more microprocessors for use with interleaved memory controllers
             Multi-adaptive processing systems and techniques for enhancing parallelism and
 7,620,800
             performance of computational functions

B. Actual Notice to Defendant.

   48. Xilinx is well-aware of the patents asserted in this action and that instrumentalities

accused herein infringe those patents.

   49. On or around February 22, 2013, counsel for SRC Computers sent a notice letter to

Xilinx advising that “Our client has recently become aware of Xilinx’ Zynq-7000 All

Programmable SoC devices which are stated to integrate an ARM® dual-core Cortex™-A9

CPU as an application processor unit in conjunction with programmable logic. From the

information presently available to us, these devices may possibly involve SRC Computers’

patented technology.”

   50. Between July 2015 and November 2015 SRC Computers and Xilinx communicated

regarding a potential acquisition by Xilinx of SRC Computers and/or its intellectual property

(“IP”). Persons involved on behalf of Xilinx included Greer Person, Ron Satori, Nate Gazdik,

Michael White, and Ivo Bolsens. Persons involved on behalf of SRC Computers included

Brandon Freeman and Jon Huppenthal.

   51. A third party, 3LP Advisors, LLC (“3LP”), assisted with discussions on behalf of SRC

Computers.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 11
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 12 of 24 PageID #: 278




   52. In order to assist Xilinx with reviewing SRC Computers’ patent portfolio, 3LP

provided Xilinx with a list of SRC Computers’ IP, including the ’867 patent, on or around

October 1, 2015.

   53. On October 18, 2017, SRC Labs sued Amazon Web Services, Inc., Amazon.com, Inc.,

and VADATA, Inc. (collectively the “Amazon Defendants”) alleging infringement of five

patents, including the ’311 patent and ’867 patent. SRC Labs, LLC v. Amazon Web Services, Inc.,

No. 1-17-cv-01227 (E.D. Va.). The complaint (the “Amazon Complaint”) filed in that case (the

“Amazon Case”) alleged that the Amazon Defendants’ products infringed the ’867 patent and

’311 patent based on its usage of Xilinx FPGA products.

   54. Moreover, specifically, the Amazon Complaint included—as Exhibit G—a publicly-

available claim chart demonstrating how the Amazon Defendants’ product EC2 F1 Instance

infringed the ’867 patent based on its usage of a Xilinx UltraScale+ FPGA. Plaintiff accuses

that device of infringing the ’867 patent in this First Amended Complaint and accused said

device of infringement in its Original Complaint for Patent Infringement (“Original

Complaint”) in this case.

   55. The Amazon Complaint also included—as Exhibit J—a publicly-available claim chart

showing how the Amazon Defendants’ product EC2 F1 Instance infringed the ’311 patent

based on its usage of a Xilinx UltraScale+ FPGA. Plaintiff accuses that device of infringing the

’311 patent in this First Amended Complaint and accused said device of infringement in its

Original Complaint.

   56. On or around January 8, 2018, SRC Labs, LLC served Xilinx with a subpoena in the

Amazon Case. That subpoena explicitly referenced the ’867 patent and the ’311 patent

providing Xilinx with further notice of the patents.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 12
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 13 of 24 PageID #: 279




   57. After learning of the ’867 and ’311 patents, and that its products infringed those patents,

on July 13, 2018 Xilinx filed a petition for inter partes review, requesting that the Board of

Patent Trials and Appeals cancel claims 1 through 5 and 8 through 10 of the ’311 patent.

IPR2018-01395 (hereinafter “the Xilinx IPR”), Paper No. 1. In its petition, Xilinx noted the

complaint against the Amazon Defendants and admitted that “Amazon and Xilinx have a

customer/supplier relationship” and that “Xilinx Ultrascale+ FPGAs and its Vivado Design

Suite are referenced in the SRC Labs complaint . . .” That petition was denied on January 23,

2019. IPR201801395, Paper No. 17.

   58. The district court case against the Amazon Defendants was transferred to the Western

District of Washington on March 1, 2018. SRC Labs, LLC et al v. Amazon Web Services, Inc., No.

2-18-cv-00317 (W.D. Wa.).

                                      VI. THE PATENTS

A. All Asserted Patents are Owned by SRC.

   59. On January 22, 2020, DirectStream assigned both the ’867 patent and ’311 patent to

SRC. The assignment was recorded with the USPTO on January 24, 2020 at Reel/Frame

051615/0344.

   60. All maintenance fees have been paid to the USPTO to keep the ’867 patent and ’311

patent enforceable for their full term.

B. Description of the Asserted Patents.

   1. U.S. Patent 7,149,867

   61. The ’867 patent is entitled “System and method of enhancing efficiency and utilization

of memory bandwidth in reconfigurable hardware” and issued on December 12, 2006.

   62. A true and correct copy of the ’867 patent is attached as Exhibit A.

   63. The ’867 patent is valid and enforceable.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 13
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 14 of 24 PageID #: 280




   2. U.S. Patent 9,153,311

   64. The ’311 patent is entitled “System and method for retaining DRAM data when

reprogramming reconfigurable devices with DRAM memory controllers” and issued on

October 6, 2015.

   65. A true and correct copy of the ’311 patent is attached as Exhibit B.

   66. The ’311 patent is valid and enforceable.

       VII.   COUNT ONE: DIRECT INFRINGEMENT OF THE ’867 PATENT

   67. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   68. Defendant has at no time, either expressly or impliedly, been licensed under the ’867

patent.

   69. Defendant has and continues to directly infringe the ’867 patent by making, using,

offering for sale, selling, and/or importing in or into the United States in violation of 35 U.S.C.

§ 271(a) the ’867 Accused Products. For example, on information and belief Defendant tests,

manufactures, and uses each of the ’867 Accused Products in an infringing manner at least in

order to (1) ensure that functionality such as that appearing in SRC’s claim charts attached

hereto, including but not limited to those portions of the charts describing descriptors for

Defendant’s AXI Central Direct Memory Access v.4.1 LogiCore IP core—which are

documented in its AXI Central Direct Memory Access v.4.1 LogiCore IP Product Guide—

PG034, work as described and (2) provide support regarding said functionality to its customers,

members of its Partner Program, such as its Premier Partners, Certified Partners, Alliance

Partners, and Accelerator Partners (see https://www.xilinx.com/alliance.html) and members

of its University Program (see https://www.xilinx.com/support/university.html).




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 14
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 15 of 24 PageID #: 281




   70. Defendant’s direct infringement of the ’867 patent by the ’867 Accused Products has

caused, and will continue to cause, substantial and irreparable damage to Plaintiff. Plaintiff is

therefore entitled to an award of damages adequate to compensate for Defendant’s

infringement, but not less than a reasonable royalty, together with pre- and post-judgment

interest and costs as fixed by the Court under 35 U.S.C. § 284.

   71. Plaintiff adopts, and incorporates by reference, as if fully stated herein, Exhibits C

through G, which are claim charts that describe and demonstrate how the ’867 Accused

Products infringe exemplary claims of the ’867 patent. These charts collectively show that

Xilinx infringes at least claims 1, 3, 4, 9, 11, and 12 of the ’867 patent.

     VIII. COUNT TWO: INDIRECT INFRINGEMENT OF THE ’867 PATENT

   72. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   73. Defendant induces infringement under 35 U.S.C. § 271(b) by actively and knowingly

aiding and abetting direct infringement by its users.

   74. As discussed in § V.B, Defendant received actual and constructive notice of the ’867

patent.

   75. Defendant learned of its infringement of the ’867 patent at least as a result of the filing

of the Original Complaint in this case as well as the filing of this First Amended Complaint.

   76. Defendant also learned that its products infringe the ’867 patent as a result of the

Amazon Complaint and/or the Amazon Case.

   77. Through at least the filing of the Original Complaint and this First Amended

Complaint, and the claim charts attached to both complaints, Defendant learned that its

actions would result in users of the ’867 Accused Products infringing the ’867 patent.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 15
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 16 of 24 PageID #: 282




    78. For example, the claim charts attached to both complaints show how Defendant’s AXI

Central Direct Memory Access v.4.1 LogiCore IP Product Guide, PG034 specifically provides

users with instructions on using the ’867 Accused Products in an infringing manner, such as by

providing instructions regarding descriptors used with said products, and said guide and

descriptors are explicitly illustrated in Plaintiff’s claim charts.

    79. Moreover, Defendant provides guides such as that described above, as well as training

and support to its customers, members of its Partner Program, such as its Premier Partners,

Certified Partners, Alliance Partners, and Accelerator Partners (see

https://www.xilinx.com/alliance.html) and members of its University Program (see

https://www.xilinx.com/support/university.html).

    80. On information and belief Xilinx teaches users to optimize applications including

optimizing usage of direct memory access, such as that shown by usage of the descriptors in

SRC’s claim charts.

    81. Xilinx actively provides support services for its products. An important part of Xilinx’s

support services is the Xilinx Community Portal. See

https://www.xilinx.com/community.html. Xilinx hosts forums where members can ask

questions and receive support both from Xilinx engineers and fellow members.

    82. Defendant induces infringement of the ’867 patent by marketing the ’867 Accused

Products and providing LogiCORE IP cores, documentation (i.e. the AXI Central Direct

Memory Access v.4.1 LogiCore IP Product Guide, PG034), training, and support (i.e. through

its Partner Program, and support for non-program members) on how to use said products in

ways that infringe the ’867 patent.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 16
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 17 of 24 PageID #: 283




      83. For example, Defendant induces infringement by providing Kits2 that allow users to

develop, simulate, debug, and compile FGPA applications. Defendant actively provides

support services for its Kits, and other products, directly and through its Community Forum, in

which Xilinx engineers provide support to users.

      84. Defendant specifically intends for users of its products to infringe and knows that its

acts will result in patent infringement.

         IX.COUNT THREE: WILLFUL INFRINGEMENT OF THE ’867 PATENT

      85. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

      86. Defendant has and continues to willfully infringe the ’867 patent.

      87. As discussed in § V.B herein, Defendant has long had knowledge of the ’867 patent and

that its products infringe that patent.

      88. Even if Defendant had not had such knowledge previously, Defendant would learn of

the ’867 patent and its infringement as a result of the filing and/or service of Plaintiff’s Original

Complaint and this First Amended Complaint, and this district does not require pre-suit

knowledge to establish willfulness. DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465, 473

(D. Del. 2016).

      89. Despite knowing of the ’867 patent, Defendant continued and continues making, using,

offering for sale, and selling the ’867 Accused Products resulting in infringement as discussed

in Counts One and Two herein. At least because of its knowledge of the ’867 patent and its

claims, Defendant knew or should have known that its conduct resulted in infringement of

several claims of the ’867 patent. Moreover, Defendant was provided information regarding its

infringement in the Original Complaint and this First Amended Complaint.



2
    “Kits” includes the accused evaluation kits, characterization kits, and connectivity kits.


PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 17
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 18 of 24 PageID #: 284




   90. Defendant has continued its infringement of the ’867 patent despite its knowing that

claims 1, 3 through 9, and 11 through 19 of the ’867 patent were held valid on May 10, 2019

by the Patent Trial and Appeal Board in inter partes review proceeding IPR2019-00103, a

proceeding requested by Defendant’s customers: the Amazon Defendants.

   91. Therefore, Defendant’s infringement was intentional or knowing. Defendant knows or

should know that its continued activities result in infringement of the ’867 patent.

   92. Defendant’s actions have not been consistent with the standards of behavior in its

industry.

   93. Defendant made no effort to avoid infringing the ’867 patent.

   94. Defendant’s infringement of the ’867 patent is willful, deliberate, and/or consciously

wrongful, and therefore Plaintiff should receive enhanced damages up to three times the

amount of actual damages for Defendant’s willful infringement under 35 U.S.C. § 284.

          X. COUNT FOUR: DIRECT INFRINGEMENT OF THE ’311 PATENT

   95. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   96. Defendant has at no time, either expressly or impliedly, been licensed under the ’311

patent.

   97. Defendant has and continues to directly infringe the ’311 patent by making, using,

offering for sale, selling, and or importing in or into the United States in violation of 35 U.S.C.

§ 271(a) the ’311 Accused Products. For example, on information and belief Defendant tests,

manufactures, and uses each of the ’311 Accused Products in an infringing manner at least in

order to (1) ensure that functionality such as that appearing in SRC’s claim charts attached

hereto, including but not limited to those portions of the charts describing partial

reconfiguration, works as described and (2) provide support regarding said reconfiguration to




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 18
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 19 of 24 PageID #: 285




its customers, members of its Partner Program, such as its Premier Partners, Certified Partners,

Alliance Partners, and Accelerator Partners (see https://www.xilinx.com/alliance.html) and

members of its University Program (see https://www.xilinx.com/support/university.html).

   98. Defendant’s direct infringement of the ’311 patent by the ’311 Accused Products has

caused, and will continue to cause, substantial and irreparable damage to Plaintiff. Plaintiff is

therefore entitled to an award of damages adequate to compensate for Defendant’s

infringement, but not less than a reasonable royalty, together with pre- and post-judgment

interest and costs as fixed by the Court under 35 U.S.C. § 284.

   99. Plaintiff adopts, and incorporates by reference, as if fully stated herein, Exhibits H

through K, which are claim charts that describe and demonstrate how the ’311 Accused

Products infringe exemplary claims of the ’311 patent. These charts collectively show that

Xilinx infringes at least claims 1, 3, 9, and 10 of the ’311 patent.

          XI.COUNT FIVE: INDIRECT INFRINGEMENT OF THE ’311 PATENT

   100. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   101. Defendant induces infringement under 35 U.S.C. § 271(b) by actively and knowingly

aiding and abetting direct infringement by its users.

   102. As discussed in § V.B, Defendant received actual and constructive notice of the ’311

patent.

   103. Defendant learned of its infringement of the ’311 patent at least as a result of the filing

of the Original Complaint in this case as well as the filing of this First Amended Complaint.

   104. Defendant also learned that its products infringe the ’311 patent as a result of the

Amazon Complaint and/or the Amazon Case.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 19
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 20 of 24 PageID #: 286




   105. Through at least the filing of the Original Complaint and this First Amended

Complaint, and the claim charts attached to both complaints, Defendant learned that its

actions would result in users of the ’311 Accused Products infringing the ’311 patent.

   106. For example, the claim charts attached to both complaints show how Defendant’s

UltraScale Architecture-Based FPGA’s Memory IP v1.4 LogiCORE IP Product Guide,

PG150 provides explicit instructions on using the ’311 Accused Products in an infringing

manner, such as through partial reconfiguration.

   107. Defendant’s UltraScale Architecture-Based FPGA’s Memory IP v1.4 LogiCORE IP

core described in its UltraScale Architecture-Based FPGA’s Memory IP v1.4 LogiCORE IP

Product Guide, PG150 provides a complete solution for interfacing external DRAM memories

to the user FPGA logic. One component of this Memory IP is a memory controller with a

maintenance block – both are implemented as part of the reconfigurable processor (FPGA).

One of the functions this maintenance block supports is “Self Refresh.” The “Self Refresh”

feature keeps the DRAM in self-refresh mode; for instance during partial reconfiguration.

   108. Moreover, Defendant provides guides such as that described above, as well as training

and support to its customers, members of its Partner Program, such as its Premier Partners,

Certified Partners, Alliance Partners, and Accelerator Partners (see

https://www.xilinx.com/alliance.html) and members of its University Program (see

https://www.xilinx.com/support/university.html).

   109. Xilinx teaches users to use the ’311 Accused Products in an infringing manner, such as

that shown by partial reconfiguration in SRC’s claim charts.

   110. Xilinx actively provides support services for its products. An important part of Xilinx’s

support services is the Xilinx Community Portal. See




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 20
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 21 of 24 PageID #: 287




https://www.xilinx.com/community.html. Xilinx hosts forums where members can ask

questions and receive support both from Xilinx engineers and fellow members.

   111. Defendant induces infringement of the ’311 patent by marketing the ’311 Accused

Products and providing LogiCORE IP cores, documentation (i.e., the UltraScale Architecture-

Based FPGA’s Memory IP v1.4 LogiCORE IP Product Guide, PG150), training, and support

(i.e. through its Partner Program, and support for non-program members) on how to use said

products in ways that infringe the ’311 patent.

   112. For example, Defendant induces infringement by providing Kits that allow users to

develop, simulate, debug, and compile FGPA applications. Defendant actively provides

support services for its Kits, and other products, directly and through its Community Forum, in

which Xilinx engineers provide support to users.

   113. Defendant specifically intends for users of its products to infringe and knows that its

acts will result in patent infringement.

         XII.   COUNT SIX: WILLFUL INFRINGEMENT OF THE ’311 PATENT

   114. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

   115. Defendant has and continues to willfully infringe the ’311 patent.

   116. As discussed in § V.B herein, Defendant has long had knowledge of the ’311 patent

and that its products infringe that patent.

   117. Even if Defendant had not had such knowledge previously, Defendant would learn of

the ’311 patent and its infringement as a result of the filing of Plaintiff’s Original Complaint

and this First Amended Complaint, and this district does not require pre-suit knowledge to

establish willfulness. DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465, 473 (D. Del.

2016).




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 21
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 22 of 24 PageID #: 288




   118. Despite knowing of the ’311 patent, Defendant continued and continues making,

using, offering for sale, and selling the ’311 Accused Products resulting in infringement as

discussed in Counts Four and Five herein. At least because of its knowledge of the ’311 patent

and its claims, Defendant knew or should have known that its conduct resulted in infringement

of several claims of the ’311 patent. Moreover, Defendant was provided information regarding

its infringement in the Original Complaint and this First Amended Complaint.

   119. Defendant has continued its infringement of the ’311 patent despite its knowing that

claims 1 through 5 and 8 through 10 of the ’311 patent were held valid on January 23, 2019 in

the Xilinx IPR.

   120. Therefore, Defendant’s infringement was intentional or knowing. Defendant knows or

should know that its continued activities result in infringement of the ’311 patent.

   121. Defendant’s actions have not been consistent with the standards of behavior in its

industry.

   122. Defendant made no effort to avoid infringing the ’311 patent.

   123. Defendant’s infringement of the ’311 patent is willful, deliberate, and/or consciously

wrongful, and therefore Plaintiff should receive enhanced damages up to three times the

amount of actual damages for Defendant’s willful infringement under 35 U.S.C. § 284.

                                    XIII.    CONCLUSION

   124. Plaintiff is entitled to recover from Defendant the damages sustained by SRC as a

result of Xilinx’s wrongful acts in an amount subject to proof at trial, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court.

   125. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action.




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 22
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 23 of 24 PageID #: 289




   126. Plaintiff reserves the right to amend, supplement, or modify its allegations of

infringement as facts regarding such allegations arise during the course of this case.

                                   XIV. JURY DEMAND

   127. Plaintiff hereby demands a trial by jury for all causes of action.

                                XV.    PRAYER FOR RELIEF

   Plaintiff requests the following relief:

   A. A judgment that Defendant has infringed and continues to infringe the ’867 patent and

’311 patent;

   B. A judgment and order requiring Defendant to pay Plaintiff damages under 35 U.S.C.

§ 284, including treble damages for willful infringement as provided by 35 U.S.C. § 284, and

supplemental damages for any continuing post-verdict infringement up until entry of the final

judgment with an accounting as needed;

   C. A judgment and order requiring Defendant to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

   D. A judgment and order awarding a compulsory ongoing royalty; and

   E. Such other and further relief as the Court deems just and equitable.

 Dated: July 20, 2020                     Respectfully submitted,

                                          /s/ Stamatios Stamoulis
                                          Stamatios Stamoulis (#4606)
                                          Richard C. Weinblatt (#5080)
                                          Two Fox Point Centre
                                          6 Denny Road, Suite 307
                                          Wilmington, DE 19809
                                          Tel: (302) 999-1540
                                          stamoulis@swdelaw.com
                                          weinblatt@swdelaw.com

                                          SHORE CHAN DEPUMPO LLP
                                          Michael W. Shore* (mshore@shorechan.com)



PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 23
Case 1:20-cv-00601-LPS Document 11 Filed 07/20/20 Page 24 of 24 PageID #: 290




                                 Alfonso Garcia Chan* (achan@shorechan.com)
                                 Ari B. Rafilson* (arafilson@shorechan.com)
                                 William D. Ellerman* (wellerman@shorechan.com)
                                 Paul T. Beeler* (pbeeler@shorechan.com)

                                 901 Main Street, Suite 3300
                                 Dallas, TX 75202
                                 Tel: (214) 593-9110
                                 SHORE CHAN DEPUMPO LLP
                                 901 Main Street, Suite 3300
                                 Dallas, Texas 75202
                                 Telephone (214) 593-9110
                                 Facsimile (214) 593-9111

                                 Counsel for Plaintiff FG SRC LLC

                                 * Admitted pro hac vice




PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT – Page 24
